Citation Nr: 0900120	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-30 369                          )    DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran had recognized guerilla service from September 1, 
1943, to November 14, 1945.  He had regular Philippine Army 
service from November 15, 1945, to November 19, 1945.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, the Board reopened the veteran's claims of service 
connection for residuals of a shrapnel wound of the left leg; 
malaria; and, hearing loss.  All of the service connection 
issues were remanded for further development.

In September 2008, the veteran submitted new evidence in 
support of his appeal; however, in October 2008 waived RO 
review of such additional evidence.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2008).


FINDINGS OF FACT

1.  A shrapnel wound of the left leg was not manifested 
during the veteran's active duty service, and any residuals 
of a shrapnel wound of the left leg is otherwise not shown to 
be related to the veteran's active duty service.

2.  Malaria was not manifested during the veteran's active 
duty service and is otherwise not shown to be related to the 
veteran's active duty service.

3.  Hearing loss was not manifested during the veteran's 
active duty service and is otherwise not shown to be related 
to the veteran's active duty service.

4.  Pulmonary tuberculosis was not manifested during the 
veteran's active duty service and is otherwise not shown to 
be related to the veteran's active duty service.




CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound of the left leg was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Malaria was not incurred in or aggravated by the 
veteran's active duty service, nor may malaria be presumed to 
have been incurred or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may hearing loss be 
presumed to have been incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's active duty service, nor may pulmonary 
tuberculosis be presumed to have been incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in October 2004 
and January 2005, which predated the April 2005 rating 
decision.  See id.  Subsequent to the September 2007 Remand, 
another VCAA letter was issued to the veteran in September 
2007.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

In July 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's Personal Record with a Physical Examination 
attached dated in September 1945, and an Affidavit for 
Philippine Army Personnel dated in May 1947.  The evidence of 
record also contains medical certificates which will be 
discussed in detail below.  VA has attempted to obtain 
treatment records referenced in the medical records to no 
avail.  The veteran has not completed any of the requisite 
medical releases nor has he submitted any treatment records 
documenting his claimed disabilities.  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In September 2007, the Board 
remanded the service connection issues to afford the veteran 
VA examinations regarding the nature and etiology of his 
claimed disabilities.  On June 30, July 1, or July 2, 2008, 
VA medical examinations were scheduled; however, the veteran 
failed to appear.  In September 2008, the veteran submitted 
correspondence in support of his appeal, and seemed to 
indicate that he would not attend the examinations due to his 
weakened state.  Moreover, in October 2008, the veteran 
submitted documentation waiving RO review of newly submitted 
evidence; however, did not offer an explanation as to his 
failure to attend the VA examinations.  Moreover, the veteran 
expressly requested that the Board proceed with adjudication 
of his appeal.  As it does not appear as if the veteran 
intends to attend a VA examination, the Board has determined 
that any further efforts to schedule the veteran for another 
examination would be futile and result in needless government 
expense.  Such remand would also needlessly delay the 
veteran's appeal.  Thus, the Board has determined that VA has 
made appropriate attempts to assist the veteran in the 
development of his claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served in the active 
service after December 31, 1946, service connection for 
malaria or organic diseases of the nervous system may be 
conceded on a presumptive basis when manifest to a degree of 
10 percent or more within one year of discharge from service, 
and service connection for active tuberculosis may be 
conceded if manifested to a degree of ten percent or more 
within three years from the date of separation.  38 U.S.C.A. 
§1112; 38 C.F.R. §§ 3.307(a) (3)(4), 3.309(a), (b).  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A September 1945 Personal Record for the Army of the 
Philippines contains a physical examination report.  The 
examiner specifically stated "none" pertaining to 'musculo-
skeleton defects.'  His hearing in both ears was 20/20 using 
a whispered voice test.  With regard to a summary of defects, 
the only one noted was gingivitis, uncorrected.  

An Affidavit for Philippine Army Personnel was executed by 
the veteran in May 1947.  The affidavit specifically reflects 
that the veteran was not a prisoner of war.  The affidavit 
specifically reflects that the veteran did not incur any 
wounds or illnesses during active service.  The veteran 
signed this form at that time, affirming and swearing that 
the information set forth in the document was true.

In December 2000, the veteran filed an initial formal claim 
for compensation, reporting that he had sustained a grenade 
fragment wound to the left leg in July 1945, and that he 
received treatment for this injury from July 22, 1945, to 
July 1, 1945, at Tagudin Army Hospital.  He listed "not 
applicable" for any post-service treatment for injury or 
disease.  

In support of his claim, the veteran submitted a VA Form 21-
4142, in which he reported receiving treatment for left leg 
pain in March 2000 at Martinez Hospital.  He also submitted a 
medical certificate from Dr. A.M., dated in February 2001.  
Dr. A.M. stated that he had treated the veteran for 
emaciation with left leg pain, due to an old wound inflicted 
by the Japanese during combat in the Loo Valley sometime in 
July 1944.  Dr. A.M. also stated that at that same time the 
veteran suffered from malaria, beri-beri, and deafness of the 
right ear.  Dr. A.M. stated that he was stationed at the Loo 
Valley Unit Hospital and personally treated the veteran at 
that time.  

In a September 2001 statement from the veteran, the veteran 
reported that he sustained the shrapnel wound to the left leg 
in July 1945 while fighting the Japanese Army at Bacsil, San 
Fernando, La Union.  

A June 2003 'Clinical Evaluation' from Dr. A.M. states that 
the veteran was admitted to Martinez General Hospital in 
Bangar, La Union, on December 1, 1945, after discharge from 
service.  He was suffering from an "existing brutal shrapnel 
injury fracture of bone on the left leg with severe attack of 
pain numbness pricking, acute hearing loss, acute Pulmonary 
Tuberculosis (PTB), acute malaria" which were incurred 
during service from 1943 to 1945.  Dr. A.M. then provided an 
outline of the veteran's treatment during such period.  On 
December 1, 1945, he was admitted for the above disabilities; 
on April 16, 1945, he was discharged and reported every third 
week of the month for medical treatment; on January 1, 1946, 
he was hospitalized due the above disabilities; on July 30, 
1946, he was discharged and reported every third week of the 
month for medical treatment; on October 1, 1946, he was 
hospitalized for the above disabilities; on February 28, 
1947, he was discharged and reported every third week of the 
month for medical treatment; on January 31, 1950, he was 
hospitalized for the above disabilities; from December 1, 
1951, to February 16, 1970, he stayed in the Health Care 
Provider Center with nurse aide for the above disabilities; 
on May 16, 1970, he was discharged and reported every third 
week of the month for medical treatment; on April 30, 1972, 
he was hospitalized for the above disabilities; on October 
30, 1972, he was discharged and reported every third week of 
the month for medical treatment; from May 1, 1973, to 1975, 
he was admitted to Health Care Provider Center with nurse 
aide for the above disabilities; in 1977, he was discharged 
and reported every third week of the month for medical 
treatment; from 1980 to 1985, he was admitted to Health Care 
Provider Center with nurse aide for the above disabilities; 
and from 1986 to the present, he was classified as outpatient 
and reported every third week of the month for medical 
treatment for the above disabilities.

A September 2003 affidavit from C.L.M. attests that the 
veteran injured his left leg in July 1944, and that the 
veteran suffered from chronic acute pulmonary tuberculosis, 
hardship hearing loss, and recurrently acute malaria during 
service.

A December 2004 'Certification' from D.A.C., M.D., states 
that the veteran was under the care of Dr. F.T.L. immediately 
after "the war" and that Dr. D.A.C. began treating the 
veteran in 1982.  Dr. D.A.C. diagnosed pulmonary 
tuberculosis; deafness both ears; malaria, treated; shrapnel 
injury, distal third tibia and (R) with deformity and 
postural defects.  

An October 2007 'Certification' from Dr. D.A.C. states that 
the veteran was treated by Dr. F.T.L. in 1945 at the Lopez 
Hospital, and was referred to Dr. D.A.C. in 1982.  Dr. D.A.C. 
stated that the veteran has diseases and disabilities due to 
his period of service, and that he has continuously been 
seeking medical treatment for illnesses and disabilities such 
as gunshot wounds, fracture in the left leg, malaria, hearing 
loss, and pulmonary tuberculosis.  

In support of his claim, in September 2008, the veteran 
submitted two pieces of correspondence dated in 1944.  The 
first piece of correspondence is dated on August 3, 1944, 
from B.O.G., M.D., Major Surgeon/Physician, Medical Officer, 
from Headquarters, Medical Detachment, "C" Co. Hq. Bn. 121st 
Infantry USAFIP NL, Command Post San Juan, La Union.  Dr. 
B.O.G. stated that the veteran was treated by the Medical 
Detachment for brutal gunshot injuries on July 19, 1944.  
Medical treatment and examination shows brutal gunshot 
injuries wounds injury of the left leg; severe malaria; 
severe hearing loss; chronic pulmonary tuberculosis.  The 
veteran was confined in the Medical Detachment from July 19, 
1944, to August 3, 1944.  The second piece of correspondence 
is dated on December 16, 1944, from A.N., M.D., Colonel MC, 
Surgeon General, Commanding, from Headquarters, Camp Medical 
Dispensary, 121st Infantry, USAFIP NL, in Tagudin, Ilocos 
Sur.  Dr. A.N. stated that the veteran was transferred from 
the camp medical dispensary to Lopez Hospital, and that he 
was injured during gun battle with several Japanese Imperial 
Army at Loo Valley operations.  Medical examination and 
finding showed brutal gunshot wound and fracture of the left 
leg; severe malaria diseases; severe hearing loss; and 
chronic pulmonary tuberculosis.

Residuals of shrapnel wound to the left leg

As indicated in his original claim for compensation, the 
veteran stated that he sustained a grenade fragment wound to 
the left leg in July 1945, and that he received treatment at 
Tagudin Army Hospital.  However, Dr. A.M. stated in February 
2001 that he treated the veteran for a left leg wound that he 
sustained in July 1944.  Thereafter, in a January 2002 
statement from the veteran, he stated that the injury 
occurred in July 1944.  Subsequent statements from the 
veteran over the course of this appeal have been entirely 
inconsistent as at times he has indicated that the injury 
occurred in July 1944, and at other times has indicated that 
the injury occurred in July 1945.  It is difficult to 
determine whether such discrepancies are due to the period of 
time which has elapsed since such purported incident, over a 
half century, or whether they are due to untruthfulness on 
the part of the veteran.  In any event, for the reasoning 
below, the Board finds that the documentation from the 
medical providers pertaining to his claimed left leg injury 
are entitled to no probative weight.

In consideration of the claim that an injury to the leg 
occurred in either July 1944 or July 1945, the veracity of 
the medical certificates of record are questionable as the 
contemporaneous Army records completed in September 1945 and 
May 1947 contain no mention of any injury to his leg, or any 
treatment therfor.  The veteran underwent an examination in 
September 1945 which did not detect any disability or injury 
to the leg.  Thereafter, in May 1947, the veteran personally 
executed the Affidavit form affirming and swearing that the 
information set forth in that document was true.  This 
evidence is highly probative of the issue because the 
processing affidavit was completed after the time the veteran 
contends that he sustained the fragment wound.  The veteran 
has claimed that he had no knowledge of the lack of 
recordation of this event; however, thereafter he claimed 
that his service medical records and processing affidavit did 
now show treatment for the wound because at that time he did 
not want to have a disability out of concern he would be 
separated from service and be unable to serve his country.  
Unfortunately, these statements cannot be reconciled with the 
contemporaneous evidence of record.  Such a contemporaneous, 
sworn record is viewed by the Board as having a high degree 
of credibility, as opposed to contrary assertions advanced 
over a half century later in the context of a claim seeking 
compensation benefits.  

The Board has considered the assertions from Dr. A.M., in 
February 2001 and June 2003, that the veteran sustained a 
wound to the left leg in 1944 during his period of service.  
However, despite the fact that Dr. A.M. purportedly 
personally treated the veteran during service and thereafter, 
there have been no treatment records submitted to document 
such treatment.  Moreover, while in February 2001 Dr. A.M. 
refers to a July 1944 injury to the leg, in June 2003 Dr. 
A.M. states that the veteran was admitted to Martinez General 
Hospital on December 1, 1945.  Thus, if the statements of Dr. 
A.M. were to be accepted, the veteran sustained injury in 
July 1944, underwent a September 1945 examination which did 
not detect any injury to the leg, and less than three months 
later was admitted for "existing brutal shrapnel injury 
fracture of bone on the left leg with severe attack of pain 
numbness pricking."  Such is implausible.  Likewise, if he 
actually required hospitalization in December 1945, January 
1946, and in October 1946 as attested to by Dr. A.M., it is 
not clear why the veteran would attest in May 1947 to no 
wounds.  

As detailed in the June 2003 'Clinical Evaluation' according 
to Dr. A.M. the veteran was hospitalized on a number of 
occasions over a course of 40 years, from December 1, 1945, 
through 1985, and also underwent treatment at the Health Care 
Provider Center; however, despite such claimed extensive 
treatment, there have been no treatment records submitted to 
substantiate such treatment.  Likewise, as it does not appear 
as if such treatment records exist, it is doubtful that Dr. 
A.M. would have memory of events that have unfolded over the 
past half century to include the specific dates that the 
veteran was purportedly hospitalized and discharged.  It is 
clear from the format of the correspondence that the timeline 
of the veteran's purported treatment was not reported 
contemporaneously with treatment.  Dr. A.M. has submitted no 
cotemporaneous documentation from such periods to support 
such a timeline.  Furthermore, if the veteran has continued 
treatment from 1986 to the present, it is again unclear why 
there are no treatment records to substantiate such continued 
treatment.  For such reasoning, the documentation from Dr. 
A.M. is entitled to no probative value.

Dr. D.A.C.'s December 2004 and October 2007 'Certifications' 
are entitled to no probative weight as it is specifically 
reflected that he did not begin treating the veteran until 
1982, over 35 years after separation from service, and no 
clinical records have been submitted documenting treatment 
for any residuals of left leg injury since 1982 or 
thereafter.  Moreover, the December 2004 Certification refers 
to the right extremity, rather than the left extremity.

The Board has also considered the documents purportedly 
created in August 1944 and December 1944 stating that the 
veteran was treated for residuals of gunshot to his left leg 
during service.  It is unclear why such documents were 
initially presented in 2008, when the veteran filed an 
initial claim for such disability in 2000.  If such documents 
had actually been created in 1944 then they likely would have 
been part of his service personnel and medical records, or in 
the very least the veteran would have submitted them with his 
original claim for compensation.  However, such records did 
not appear in the record until after the veteran's claim had 
been recertified to the Board for adjudication.  With regard 
to the substance of the documents, again they are in complete 
contradiction with the contemporaneous service medical and 
personnel records on file.  Reading the documents together, 
the veteran was "confined" at the medical detachment or 
camp medical dispensary from July 19, thru December 16, 1944; 
however, there are no medical records documenting such 
treatment.  It seems unlikely that documents would be created 
in August and December 1944 respectively without any 
supporting medical documentation.  Likewise, as discussed 
hereinabove, after a purported five month hospitalization, 
the September 1945 examination does not reflect any injury to 
the left leg or residuals of any such injury.  For such 
reasoning, the April and December 1944 documents contain no 
probative value.  

Based on the discussion hereinabove with regard to the 
documentation submitted from purported medical providers, the 
Board concludes that such documentation is not supported by 
clinical documentary evidence, and is entitled to no 
probative weight as it contains conflicting, inconsistent, 
and contradictory information.  Such documentation is 
inherently incredible and accorded no value in determining 
the claims of service connection.  The preponderance of the 
evidence is against a finding of service connection for left 
leg disability as residual of a gunshot wound. 

Malaria

The reasoning applied to the claimed left leg injury can also 
be applied to the veteran's claim of service connection for 
malaria.  The September 1945 physical examination does not 
reflect a diagnosis of malaria, and the May 1947 affidavit 
reflects the veteran's specific denial of any diseases 
suffered during service.  Likewise, for the reasoning 
discussed hereinabove, the documentation submitted by Dr. 
A.M., Dr. B.O.G., and Dr. A.N. is entitled to no probative 
weight.  There are no treatment records documenting a 
diagnosis of or treatment for malaria during service, and 
such statements from the purported medical providers are in 
complete contradiction to the September 1945 examination 
report and May 1947 affidavit completed by the veteran.  The 
Board concludes that the preponderance of the evidence is 
against service connection for malaria. 

Hearing loss

The logic applied to the claimed left leg injury can also be 
applied to the veteran's claim of service connection for 
hearing loss.  The Board has already determined that Dr. 
A.M.'s statements and opinion are entitled to no probative 
weight.  In fact, Dr. A.M.'s February 2001 statement that the 
veteran was suffering from deafness of the right ear in July 
1944, and the statements of  Dr. B.O.G., and Dr. A.N. that 
the veteran was suffering from 'severe hearing loss' in 1944 
are in complete contradiction to the September 1945 physical 
examination which reflects objective findings of 20/20 in 
both ears using a whispered voice test.  Such test results 
were indicative of normal hearing.  While the whispered voice 
test is not a valid assessment of hearing at the time of 
discharge, this was the customary test used during that 
period, and unfortunately no audiometric tests were conducted 
in connection with his discharge examination.  Based on such 
customary practice, the veteran's hearing was deemed normal.  
It is unlikely that if the veteran suffered from 'deafness of 
the right ear' per Dr. A.M. or 'severe hearing loss' per Dr. 
B.O.G. and Dr. A.N. that he would score a 20/20 on a 
whispered voice test.  For such reasoning and for the 
reasoning above, the purported medical provider statements 
are entitled to no probative weight.  Moreover, the veteran 
has not submitted any post-service medical evidence verifying 
any hearing loss, to include any audiological testing.  As 
detailed, the veteran failed to appear for a scheduled VA 
examination, thus VA was unable to make a determination as to 
whether he even has any current hearing loss.  In any event, 
even if he currently does suffer from hearing loss, there is 
no probative evidence that such hearing loss is etiologically 
related to his period of service.

The preponderance of the evidence is against service 
connection for hearing loss.

Pulmonary tuberculosis

Finally, the logic applied to the claimed left leg injury can 
also be applied to the veteran's claim of service connection 
for pulmonary tuberculosis.  With regard to the veteran's 
claim that he has pulmonary tuberculosis that manifested in 
or is etiologically due to service, the Board notes that 
diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).  As detailed hereinabove, while there are several 
statements from purported medical providers that the veteran 
had pulmonary tuberculosis during service, and was treated 
for pulmonary tuberculosis upon separation from service, 
there is no acceptable clinical, X-ray, or laboratory studies 
to confirm any such diagnosis during or after the veteran's 
period of service.  The September 1945 physical examination 
does not reflect any findings of pulmonary tuberculosis, and 
the Affidavit for Philippine Army Personnel completed by the 
veteran in May 1947 does not reflect a report of being 
treated for pulmonary tuberculosis during his period of 
service, as he specifically denied any defects or diseases.  
The correspondence that was purportedly created in August and 
December 1944 does not reflect any treatment records 
pertaining to any chronic pulmonary tuberculosis to verify 
that he had actually suffered from such disease.  Likewise, 
the post-service evidence does not reflect any treatment 
records for pulmonary tuberculosis, to include an x-ray 
report.  The evidence on file attesting to an in-service 
diagnosis of pulmonary tuberculosis and post-service 
treatment for pulmonary tuberculosis does not constitute 
acceptable hospital observation or treatment to confirm any 
such treatment or diagnosis.  Thus, the preponderance of the 
evidence is against service connection for pulmonary 
tuberculosis.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


